MR. Chief Justice Simpson.
In concurring in this judgment herein, I do not doubt or deny the salutary doctrine on which Mr. Justice Mclver rests the first branch of his dissent, to wit, that a particeps doli cannot be relieved by a Couit of Equity. I do not think, however, that the facts of the case bring it under that wise principle. There was certainly no fraud on the partnership creditors, because the intention of the conveyance of the lots was to make partnership property first liable for partnership debts, precisely what the law required. Nor was there fraud on the individual creditors, because the lots after the conveyance being still partnership property, of which there seems to have been abundant evidence, growing out of the manner in which the partners continuously dealt with them up to the death of Smith, were still liable for the individual debts of Jones, if any, after the partnership debts had been paid. Nor do I think that the decree of the Circuit Judge was inappropriate to the character of the action or the allegations of the complaint. The complaint *538alleged substantially that the lots were partnership property ; that they were conveyed to adjust.partnership debts, which having been adjusted, the property reverted to the partners. The Circuit decree seems to give relief in accordance with these facts as found by the Circuit Judge.
MR. Justice McIver,